DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 05/03/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-10
Withdrawn claims: 				11-13 and 16-19
Previously cancelled claims: 		14 and 15
Newly cancelled claims:			None
Amended claims: 				None	
New claims: 					None
Claims currently under consideration:	1-10
Currently rejected claims:			1-10
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (US 2003/0099722).
Regarding claim 1, Baxter teaches a nutritional composition (Abstract) comprising a lipid component, a protein component, a carbohydrate component, minerals, vitamins, and water ([0072]), wherein the protein component comprises at least two different protein sources (corresponding to a combination of vegetable and animal protein hydrolysates) ([0062]), and wherein (b) the lipid component provides 6-51 EN% of the total energy of the composition (corresponding to 6-51% of the total caloric content) 
Regarding claim 3, Baxter teaches the invention disclosed above in claim 1, including the protein component provides at 14-35 EN% based on the total energy of the nutritional composition (corresponding to 14-35% of the total caloric content of the formula) ([0057]), which overlaps the claimed range, rendering it obvious.
Regarding claim 5, Baxter teaches the invention as disclosed above in claim 1, including the lipid component provides 6-51 EN% of the total energy of the composition (corresponding to 6-51% of the total caloric content) ([0057]), which overlaps the claimed range, rendering it obvious.
Regarding claim 6, Baxter teaches the invention as disclosed above in claim 1, including (a) the protein component provides 14-35 EN% (corresponding to 14-35% of the total caloric content); (b) the lipid component provides 6-51 EN% of the total energy of the 
Regarding claim 7, Baxter teaches the invention as disclosed above in claim 1, including the second protein source is vegetable protein (corresponding to a combination of vegetable and animal hydrolysates) ([0062]), rendering the claimed second protein source obvious.
Regarding claim 8, Baxter teaches the invention as disclosed above in claim 1, including milk protein as a second protein source ([0062]), rendering the claimed second protein source obvious.
Regarding claim 10, Baxter teaches the invention as disclosed above in claim 1, including the composition is nutritionally complete ([0057]), rendering the claim obvious.

Claims 2, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (US 2003/0099722) as applied to claim 1 above, in view of Nieuwenhuizen (US 2011/0039767).
Regarding claim 2, Baxter teaches the invention as disclosed above in claim 1, including the caloric density requirements of adults, children, and infants vary widely ([0036]) and that the amount of nutritional formula needed to supply the appropriate amount of calories may be determined by one of ordinary skill in the art, as is the appropriate amount of calories to incorporate into such formulas ([0057]).  It does not specify the nutritional composition to have a caloric density of at least 2 kcal/mL.     
However, Nieuwenhuizen teaches a liquid nutritional composition (corresponding to food composition) ([0085]) comprising collagen hydrolysate as a first protein source of the 
It would have been obvious for a person of ordinary skill in the art to have modified the nutritional composition of Baxter to have the caloric density taught by Nieuwenhuizen.  Since Baxter teaches that it is within the ambit of a skilled practitioner to determine caloric density, the selection of a value for caloric density within the overlapping range taught by Nieuwenhuizen in order to supply a consumer with the appropriate amount of calories renders the claimed caloric density range obvious.
Regarding claim 4, Baxter teaches the invention as disclosed above in claim 1, including that the amount of nutritional formula needed to supply the appropriate amount of nutrients may be determined by one of ordinary skill in the art, as is the appropriate amount of nutrients to incorporate into such formulas ([0057]).  It does not specify the nutritional composition to have at least 14 g protein per 100 mL product.     
However, Nieuwenhuizen teaches a liquid nutritional composition (corresponding to food composition) ([0085]) comprising collagen hydrolysate as a first protein source of the protein component ([0041]), a second protein source of the protein component ([0042]), lipids ([0066]), carbohydrates ([0051]), minerals, vitamins ([0077]), and water ([0085]), wherein the size of a unit dose for a beverage is 100-500 ml ([0033]) and the unit dose provides 5-200 grams of collagen hydrolysate ([0031]), thereby providing a range of values for grams per mL of product which overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the nutritional composition of Baxter to have the protein density taught by Nieuwenhuizen.  Since Baxter teaches that it is within the ambit of a skilled practitioner to determine the nutrient content of the product, the selection of a value for protein density within the overlapping range taught by Nieuwenhuizen in order to supply a consumer with the appropriate amount of nutrients renders the claimed protein density range obvious.
Regarding claim 9, Baxter teaches the invention as disclosed above in claim 1, including that the amount of nutritional formula needed to supply the appropriate amount of nutrients may be determined by one of ordinary skill in the art, as is the appropriate amount of nutrients to incorporate into such formulas ([0057]).  It does not specify the nutritional composition to comprise at least 10 wt.% protein based on the total weight of the composition.     
However, Nieuwenhuizen teaches a liquid nutritional composition (corresponding to food composition) ([0085]) comprising collagen hydrolysate as a first protein source of the protein component ([0041]), a second protein source of the protein component ([0042]), lipids ([0066]), carbohydrates ([0051]), minerals, vitamins ([0077]), and water ([0085]), wherein the amount of collagen hydrolysate is 1-25 wt.% based on the total weight of the composition ([0036]). 
It would have been obvious for a person of ordinary skill in the art to have modified the nutritional composition of Baxter to have the protein content taught by Nieuwenhuizen.  Since Baxter teaches that it is within the ambit of a skilled practitioner to determine the nutrient content of the product, the selection of a value for protein content within the .

Response to Arguments
Claim Rejection – 35 U.S.C. §103 of claims 1, 3, 5-8, and 10 over Baxter: Applicant’s arguments have been fully considered and are unpersuasive.
Applicant argued that the Office did not establish a prima facie case of obviousness as the cited primary reference allegedly did not disclose or suggest the claimed invention.  Applicant stated that the claimed invention is markedly different from the disclosed invention of the Baxter reference as Baxter lists intact proteins and hydrolyzed proteins and that the two protein sources are not interchangeable as the Office intimated.  Applicant pointed to the list of intact proteins which includes beef collagen and the list of protein hydrolysates that includes a combination of animal and vegetable proteins and asserted that the disclosure of beef collagen in the list of intact proteins does not teach or suggest to the person of ordinary skill in the art that it would be useful to specifically include hydrolyzed beef collagen in a combination of animal and vegetable proteins (Applicant’s Remarks, page 7, paragraph 2- page 8, paragraph 1).
However, Examiner points to the disclosure of Baxter which states that hydrolyzed peptide fragments and free amino acids are more easily digested ([0062]).  Therefore, although Baxter does not specify the animal hydrolysate is collagen, the disclosure regarding easier digestibility of hydrolyzed proteins at least suggests that the hydrolyzation of the disclosed beef collagen would be obvious.
Applicant then argued that the statement from the Office regarding the weight percentage of the protein in the composition of Baxter is an amount approaching 100% is incorrect because the disclosed composition comprises several other components so that the amount of hydrolyzed collagen does not comprise an amount approaching 100% of the composition.  Applicant asserts that, since Baxter does not provide a teaching of an amount of collagen hydrolysate in the composition in Example 1 or [0021]-[0024], a person of ordinary skill in the art does not have a teaching of a collagen hydrolysate protein source or a wt.% of an animal protein hydrolysate in a combination of animal and vegetable proteins (Applicant’s Remarks, page 9, paragraph 1).
However, in the statement regarding teaching of a wt.% of hydrolyzed collagen, the phrase read “since the protein component consists of vegetable and animal hydrolysates, the hydrolysed collagen can comprise an amount approaching 100 wt.% of the composition”.  In this phrase, the term “composition” was referring to the protein component of the nutritional composition, not the nutritional composition itself.  For the sake of clarity, this phrase in the rejection of claim 1 has been amended so that it reads “since the protein component consists of vegetable and animal hydrolysates, the hydrolysed collagen can comprise an amount approaching 100 wt.% of the protein component”.  Therefore, the disclosed amount of the first source of protein comprises an amount of the total weight of the protein component which overlaps the claimed amount.  Since the Baxter reference either teaches or suggests the limitations of the invention as required by claims 1, 3, 5-8, and 10, Applicant’s arguments are unpersuasive and the rejection of these claims are maintained as written herein.

Claim Rejection – 35 U.S.C. §103 of claims 2, 4, and 9 over Baxter and Nieuwenhuizen: Applicant’s arguments have been fully considered and are unpersuasive.
Applicant then argued that because the secondary Nieuwenhuizen reference discloses the optional inclusion of another protein source that is not a tryptophan source, a person of ordinary skill in the art would not have been led to combine the secondary reference with Baxter since Baxter discloses proteins which comprise tryptophan.  Applicant asserted that the application of the secondary reference was piecemeal instead of the secondary reference being applied as a whole to the primary reference (Applicant’s Remarks, page 10, paragraph 2- page 12, paragraph 2).
However, Examiner points out that Baxter discloses several protein sources including gelatin protein hydrolysate ([0062]), which does not contain tryptophan as disclosed by Nieuwenhuizen ([0037]), and as such does not require the protein source to not include tryptophan.  Furthermore, Nieuwenhuizen is relied on to merely teach the caloric density, the protein content per 100 mL of product, and the wt.% of protein based on the total weight of a composition that comprises a first and second protein source.  Therefore, a skilled practitioner would have reason to apply Nieuwenhuizen as a secondary reference to Baxter, even if Nieuwenhuizen discloses the second protein source does not include tryptophan.  Since the combination of Baxter and Nieuwenhuizen either teaches or suggests the limitations of the invention as required by claims 2, 4, and 9, Applicant’s arguments are unpersuasive and the rejection of these claims are maintained as written herein.
Applicant lastly argued that the claimed invention is patentable due to the claimed composition fulfilling a need for nutritional compositions having high calorie and high nutrient content while solving the issue of heat degradation due to collagen content and unpleasant taste (Applicant’s Remarks, page 12, paragraph 5- page 14 paragraph 1).
However, the combination of prior art references Baxter and Nieuwenhuizen teaches the nutritional composition as claimed and therefore, inherently teaches any qualities associated with the claimed composition.  Additionally, it is noted that the features upon which applicant relies (i.e., minimization of heat degradation and unpleasant taste) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Specifically, claims 1-10 are directed toward a nutritional composition comprising certain amounts of ingredients, without requiring the composition to resist heat degradation or have a pleasant taste.  In light of the teachings of prior art, Applicant’s arguments are unpersuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELLY P KERSHAW/Examiner, Art Unit 1791